Citation Nr: 1522597	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-24 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in St. Paul, Minnesota

THE ISSUES

1.  Whether there was a claim for service connection for a heart disorder, to include ischemic heart disease, pending at the time of the Veteran's death in August 2009.

2.  Entitlement to an effective date prior to January 17, 2008 for a 20 percent increased disability rating for bilateral hearing loss, to include on the basis of clear and unmistakable error (CUE) in a July 2008 rating decision, for accrued benefits purposes.

3.  Entitlement to an effective date prior to January 17, 2008 for service connection for Parkinson's disease, for accrued benefits purposes.

4.  Entitlement to an effective date prior to January 17, 2008 for service connection for anxiety disorder with depressive features, for accrued benefits purposes.

5.  Entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from October 1945 to March 1947, and from July 1950 to February 1969.  The Veteran died in August 2009.  The appellant is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A.	 § 5121A (West 2014).  

This appeal comes to the Board of Veterans' Appeals (Board) from July 2008, October 2012, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in St. Paul, Minnesota.  The Veteran, prior to his death, filed a claim for service connection for depression and posttraumatic stress disorder (PTSD) and for an increased disability rating for bilateral hearing loss that was received by VA in January 2008.  The July 2008 rating decision granted a 20 percent increased disability rating for bilateral hearing loss, effective January 17, 2008 (the day the increased rating claim was received by VA), and denied service connection for PTSD.  

During the pendency of the appellant's claim for Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death, and pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs, the RO conducted a special review of the Veteran's claim file.  The October 2012 rating decision, in pertinent part, granted service connection for Parkinson's disease, secondary to in-service herbicide exposure, and assigned a 30 percent initial disability rating, and granted service connection for anxiety disorder with depressive disorder, secondary to the service-connected Parkinson's disease, and assigned a 50 percent initial disability rating.  The ratings were for accrued benefits purposes and were made effective January 17, 2008 (the date the claim for service connection for depression and PTSD was received by VA).  

The appellant disagreed with (1) the effective dates assigned for Parkinson's disease and anxiety disorder with depressive features; (2) the initial 30 percent disability rating assigned for Parkinson's disease; (3) the effective date of the 20 percent increased disability rating for bilateral hearing loss assigned by the July 2008 rating decision; and (4) the failure of VA to infer that a service connection claim for ischemic heart disease was pending prior to the Veteran's death in August 2009. 

In correspondence with VA, the appellant has used the term "clear and unmistakable error" (CUE) in contesting the effective dates assigned for the service-connected Parkinson's disease, anxiety disorder with depressive features, and increased rating for bilateral hearing loss, and with the initial rating disability rating assigned for Parkinson's disease.  Generally, a claim for an earlier effective date attempts to vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Where a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision; otherwise, the decision becomes final and the only basis for challenging the effective date is CUE.  

In this case, the Board finds that the October 2012 rating decision did not become final.  In April 2013, the appellant filed a timely notice of disagreement with the October 2012 rating decision and expressed disagreement with the initial 30 percent disability rating assigned for Parkinson's disease and the effective date of January 17, 2008 assigned for the grant of service connection for Parkinson's disease and anxiety disorder with depressive features.  These issues remained pending on appeal, without finality having attached with respect to the effective dates or initial disability rating assigned by the RO.
  
As such, the Board finds that, although the appellant used the term "clear and unmistakable error" to express her disagreement with the effective date for service connection for Parkinson's disease and anxiety disorder with depressive features (and the RO styled the issues as "clear and unmistakable error" in the July 2013 rating decision) and the initial disability rating for Parkinson's disease, the appellant's (as well as the RO's) characterization of the issues as one of CUE does not constitute actual CUE because the October 2012 rating decision did not become final.       

Conversely, the Board finds that the July 2008 rating decision, with respect to the issue of an increased disability rating for bilateral hearing loss, was not appealed and, therefore, is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2014); see also Rudd, 20 Vet. App. at 300.  As such, the only basis for challenging the effective date for increased rating for bilateral hearing loss is CUE.  In the July 2013 statement of the case, the RO did not adjudicate the question of CUE in the July 2008 rating decision.  The Board has recharacterized the issues on appeal to reflect the above findings.  

The issues of effective dates prior to January 17, 2008 for Parkinson's disease and anxiety disorder with depressive features, an effective date prior to January 17, 2008 for the 20 percent increased disability rating for bilateral hearing loss, and a higher initial disability rating in excess of 30 percent for Parkinson's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not file a claim for service connection for a heart disorder, to include ischemic heart disease, prior to his death in August 2009.


CONCLUSION OF LAW

As there was no claim for service connection a heart disorder, to include ischemic heart disease, pending at the time of the Veteran's death in August 2009, the criteria for accrued benefits based on service connection for a heart disorder have not been met.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.1000 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed below, the resolution of the appeal as to whether a claim for service connection for a heart disorder was pending at the time of the Veteran's death turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As this appeal turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Further, the Board is remanding the remaining issues on appeal.        

Service Connection for a Heart Disorder

The appellant contends that VA should have granted service connection for ischemic heart disease, as secondary to in-service herbicide exposure, because a December 2007 VA treatment record noted that the Veteran had a history of an angioplasty in 1995, physical examination noted a 2/6 systolic ejection murmur, and the Veteran was taking medication for heart and blood pressure.  See March and April 2013 written statements.  The appellant contends that this constituted an informal or inferred claim for service connection for ischemic heart disease.   

38 U.S.C.A. § 5121(a) provides that any VA benefits accrued but unpaid at the date of the veteran's death will go first to the veteran's spouse, second to the veteran's children, and third to any dependent parents.  See also 38 C.F.R. § 3.1000(a)(1).  However, in order for a surviving spouse to be entitled to accrued benefits the veteran must have had a benefits claim pending at the time of death or else be entitled to such benefits under an existing rating or decision.  See Jones v. West,	 136 F.3d 1296 (Fed. Cir. 1998).    

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).

The Veteran served in the Republic of Vietnam during the Vietnam Era.  Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add, in pertinent part, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  Note 3 indicates that, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States,         284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in Nehmer (Nehmer Stipulation).  

Under Nehmer, a claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2). 

After a review of all the evidence of record, lay and medical, the Board finds that, at the time of his death, the Veteran did not have a pending claim for service connection for a heart disorder, to include ischemic heart disease.  The Board finds that there was no correspondence received by VA prior to August 21, 2009 (the date of the Veteran's death) that can be construed as a claim for service connection for a heart disorder.  There is no evidence of any act or intention on the part of the Veteran of filing a claim for service connection for a heart disorder.  The Board finds that nothing in the record can be reasonably viewed as a claim for service connection for heart disease.  Other claims were filed, including for depression and PTSD, but not heart disease.      

Further, the evidence of record does not reflect that the Veteran had ischemic heart disease at the time of his death.  A December 2007 VA treatment record (as pointed out by the appellant) notes a past surgical history of an angioplasty in 1995 and that the Veteran had a cardiovascular 2/6 systolic ejection murmur.  An angioplasty is an "angiographic procedure of elimination of areas of narrowing in blood vessels."  Dorland's Illustrated Medical Dictionary 87 (31st ed. 2007).  A murmur is a "series of vibrations of variable duration, audible with a stethoscope at the chest wall that emanates from the heart or great vessels" and a systolic murmur is a "murmur that begins during or after the first heart sound and ends before or during the second heart sound."  Alpert MA. Systolic Murmurs. In: Walker HK, Hall WD, Hurst JW, eds. Clinical Methods: The History, Physical, and Laboratory Examinations. Ch 26, 131 (3d ed. 1990).  The December 2007 VA treatment record does not note a diagnosis of ischemic heart disease.  Additionally, the other VA treatment records associated with the claims file do not indicate that the Veteran was diagnosed with heart disease, to include ischemic heart disease, prior to his death.  

On these facts, the Board finds that, at the time of his death, the Veteran did not have a pending claim for service connection for a heart disorder, to include ischemic heart disease.  Review of the evidence of record does not reflect anything that would constitute an informal or inferred service connection claim for heart disease.  As such, the appeal for accrued benefits based on service connection for a heart disorder is without legal merit and must be denied.  See Sabonis v. Brown,	 6 Vet. App. 426, 430 (1994).  


ORDER

As there was no claim for service connection a heart disorder, to include ischemic heart disease, pending at the time of the Veteran's death in August 2009, accrued benefits based on service connection for a heart disorder are denied.  







REMAND

Earlier Effective Dates for Parkinson's Disease 
and 
Anxiety Disorder with Depressive Features

In an October 2012 rating decision, the RO granted service connection for 
(1) Parkinson's disease and assigned a 30 percent initial disability rating and 
(2) anxiety disorder with depressive features and assigned a 50 percent initial disability rating.  The ratings were for accrued benefits purposes and were made effective January 17, 2008.  In an April 2013 written statement, the appellant, in pertinent part, expressed disagreement with the effective dates assigned.  In a July 2013 rating decision, the RO denied effective dates prior to January 17, 2008 for service connection for Parkinson's disease and anxiety disorder with depressive features.  (The RO purported to deny entitlement to earlier effective dates on the basis of CUE; however, as discussed in detail above, because the October 2012 rating decision that granted service connection did not become final, the issue before the Board is not one of CUE.) 

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The April 2013 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board is remanding the issue of effective dates prior to January 17, 2008 for service connection for Parkinson's disease and anxiety disorder with depressive features for issuance of a statement of the case.    

Initial Disability Rating For Parkinson's Disease

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In a February 2013 letter, 
Dr. J.G. indicated that the Veteran had been diagnosed with an early stage of Parkinson's disease in April 2007 and was treated for the disease at that time.  These private treatment records have not been associated with the claims file.  The Board finds that the AOJ should contact the appellant and request she submit the identified records or submit the appropriate authorizations for the AOJ to attempt to obtain the identified private treatment records.  

A December 2007 VA treatment record notes that the Veteran switched his medical care to VA and was being treated for Parkinson's disease.  VA treatment records also reflect that the Veteran was hospitalized from July 2009 until his death in August 2009.  Treatment records from this hospitalization have not been obtained.  Nor have VA treatment records from 2007 through the Veteran's death in August 2009 been associated with the claims file.    

Earlier Effective Date for Bilateral Hearing Loss

In a July 2008 rating decision, the RO granted a 20 percent increased disability rating for the service-connected bilateral hearing loss effective January 17, 2008 (the day the increased rating claim was received by VA).  The Veteran did not perfect an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R.		 § 3.156(b).  Therefore, the July 2008 rating decision became final and is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a).

In an April 2014 written statement, the appellant alleged CUE in the prior July 2008 rating decision with respect to the effective date assigned for the 20 percent increased disability rating for bilateral hearing loss.  The appellant contended that the effective date for the increased rating should have been June 16, 2005 based on a VA treatment record that noted that a VA social worker recommended the Veteran file for an increased rating for bilateral hearing loss.  In a July 2013 statement of the case, the RO adjudicated the issue of an "earlier effective date" for the grant of the 20 percent increased disability rating for bilateral hearing loss, but has not adjudicated in the first instance the related question of whether the July 2008 rating decision is a product of CUE; therefore, the Board finds that the question should be remanded for adjudication by the AOJ in the first instance of the CUE challenge to the July 2008 rating decision assignment of effective date for the 20 percent rating for bilateral hearing loss.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the issues of effective dates prior to January 17, 2008 for Parkinson's disease and anxiety disorder with depressive features, an effective date prior to January 17, 2008 for the 20 percent increased disability rating for bilateral hearing loss, and a higher initial disability rating in excess of 30 percent for Parkinson's disease are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of effective dates prior to January 17, 2008 for service connection for Parkinson's disease and anxiety disorder with depressive features.  The appellant should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should contact the appellant and request she identify the names, addresses, and approximate dates of treatment for all health care providers who treated the Veteran for Parkinson's disease (and not already of record), specifically Dr. J.G. 

The AOJ should ask the appellant to provide the copies of any private treatment records the Veteran received with regard to treatment for Parkinson's disease.  The AOJ should attempt to obtain copies of any private treatment records identified by the appellant that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.

3.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to Parkinson's disease, specifically any records dated from 2007 through the Veteran's death in August 2009.  

4.  Then, adjudicate the question of clear and unmistakable error in the RO's July 2008 rating decision with respect to the effective date of the 20 percent disability rating assigned for bilateral hearing loss.

5.  Then, readjudicate the remaining issues on appeal.  If any of the issues remain denied, provide the appellant and representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


